Exhibit 10.1


AGREEMENT AND GENERAL RELEASE


This Agreement and General Release (“Agreement”) is made and entered into this
29th day of August, 2005 by and between James Cowan (“Cowan”) and Maverick Tube
Corporation (“Maverick”), herein collectively referred to as the “Parties.”
Recitals
A. Cowan has been employed as Maverick’s Chief Operating Officer and President
pursuant to a certain employment agreement dated February 2003 (the “Employment
Agreement”).
B. Cowan has informed Maverick of his intention to resign his position as
President and Chief Operating Officer and to resign from all other offices held
by him in Maverick and any of its subsidiaries (the “Resignation”).
C. The Parties wish to reach an Agreement with respect to the terms of Cowan’s
Resignation and wish to memorialize that Agreement herein.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained within this Agreement, the adequacy and sufficiency of
which are hereby acknowledged and confessed, the Parties hereby agree as
follows:
1. Announcement of Resignation. Cowan has submitted his Resignation from his
positions as President and Chief Operating Officer and from all other offices
held by him in Maverick and any of its subsidiaries. Maverick will inform the
public of the Resignation and its plan for succession in a press release that is
expected to be issued following the close of the stock market on August 29,
2005. A copy of the relevant portion of the press release relating to this
announcement is attached to this Agreement as Exhibit A. Except to the extent
required by law or to the extent dictated by a material change in circumstances,
as determined by Maverick, any subsequent press releases issued by Maverick
regarding the reasons for the Resignation shall be substantially consistent with
the contents of Exhibit A. Cowan shall cooperate with Maverick in the
announcement of his Resignation.
2. Cessation of Duties. Cowan’s Resignation from his positions as President and
Chief Operating Officer and from all other offices held by him in Maverick and
any of its subsidiaries became effective immediately upon the submission of the
Resignation (that is, August 29, 2005) (the “Resignation Date”). Cowan,
accordingly, has ceased performing any and all duties related to those positions
and offices immediately following the Resignation Date.
3. Severance Payments and Benefits. Notwithstanding his Resignation, Maverick
shall:

(a)  
pay Cowan an amount equal to twice his annual base salary in one lump sum of
$700,000 immediately upon the Effective Date of this Agreement;

(b)  
pay Cowan all earned time off including vacation pay, holiday pay, and sick
leave pay, in one lump sum of $40,384.62 immediately upon the Effective Date of
this Agreement;

(c)  
pay Cowan the amount of $160,000 in one lump sum in lieu of the 2005 annual
incentive bonus immediately upon the Effective Date of this Agreement;

(d)  
pay Cowan his deferred compensation totaling approximately $112,000 in one lump
sum immediately upon the Effective Date of this Agreement;

(e)  
maintain Cowan’s health insurance for a period of 12 months after the
Resignation Date on the same basis as that maintained for active participants of
Maverick’s health plan and thereafter Cowan’s COBRA rights shall commence and
Maverick shall pay Cowan’s COBRA premiums for 6 months;

(f)  
transfer the St. Alban’s club membership currently held by Maverick for Cowan
into Cowan’s name at no cost to either Cowan or Maverick. Cowan shall be
responsible for the payment of all dues and fees relating to said memberships
payable after the Effective Date;

(g)  
maintain D & O coverage for Cowan’s benefit at the same level as such coverage
is provided for active senior executives of Maverick for a period of three years
beginning after the Effective Date;

(h)  
provide immediate vesting of 7,403 shares of restricted stock of Maverick
awarded to Cowan on February 22, 2005;

(i)  
maintain its obligations through the initial lease period entered into for the
lease of the Infiniti M45 currently driven by Cowan;

(j)  
provide Cowan with outplacement services for a period of two years following the
Resignation Date with an outplacement service of Cowan’s choice; and

(k)  
provide immediate vesting of 41,668 Maverick stock options granted to Cowan on
February 18, 2003 at a strike price of $15.95. Cowan’s right to exercise all of
his vested stock options shall be extended to December 31, 2005.

Cowan agrees that, aside from being offered as consideration for his entering
into this Agreement, he is not otherwise entitled to the consideration recited
in this Section 3. The benefits provided for in subsections (a), (b), (c), and
(d) of this Section 3 shall be paid to Cowan not later than eight (8) days after
the execution of this Agreement (the “Effective Date”).
4. Confidential Information. At all times subsequent to the Resignation Date,
Cowan shall not disclose to any Person (as hereinafter defined) or use for his
own account or for the benefit of any third party any Confidential Information
of Maverick (as hereinafter defined), whether or not such information is
embodied in writing or other physical form, without Maverick’s written consent,
unless and to the extent that (a) such disclosure is required by an order of a
court having competent jurisdiction or under subpoena or other lawful order from
a governmental agency, or (b) the Confidential Information is or becomes
generally known to and available for use by the public other than as a result of
the fault of Cowan or the fault of any other Person bound by a duty of
confidentiality to Cowan. For purposes of this Agreement, the term “Person”
shall refer to any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or government entity. The term “Confidential Information” as used
in this Agreement includes, but is not limited to, any information of a
financial or business nature, as well as any past, present or potential
customer, of Maverick, including, but not limited to:

(a)  
any and all trade secrets concerning the business and affairs of Maverick, data,
know-how, formulae, compositions, processes, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current and planned
research and development, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, database
technologies, systems, structures, processes, improvements, devices,
discoveries, concepts and any other information, however documented, of Maverick
that is a trade secret within the meaning of applicable law;

(b)  
any and all information concerning the business and affairs of Maverick,
including but not limited to, historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, contractors,
agents, suppliers and potential suppliers, personnel training and techniques and
materials, purchasing methods and techniques, and any other information, however
documented; that is deemed the confidential or proprietary information of
Maverick; and

(c)  
any and all notes, analysis, compilations, studies, summaries and other material
prepared by or for Maverick containing or based, in whole or in part, upon any
information included in the foregoing subparagraphs (a) and (b).

5. Non-Compete and Non-Interference. Cowan acknowledges that: (i) the services
which he rendered to Maverick were of a special, unique and intellectual
character; (ii) Maverick’s business is international in scope and its products
are marketed throughout the world, (iii) Maverick competes with other businesses
that are or could be located in any part of the world; (iv) the provisions of
this Section are reasonable and necessary to protect Maverick’s business. In
consideration of the benefits provided herein, Cowan covenants that he will not,
directly or indirectly: for a period of two years beginning on the Resignation
Date (the “Post Employment Period”), engage or invest in, own, manage, operate,
finance, control, or participate in the ownership, management, operation,
financing, or control of, be employed by, associated with, or in any manner
connected with, lend his name to or any similar name to, lend his credit to or
render services or advice to, any business whose products or activities “compete
to any significant extent” (as hereinafter defined) in whole or in part with the
products or activities of Maverick anywhere in the United States of America (the
phrase “compete to any significant extent” means that the products or activities
constitute or are anticipated to constitute, as of the Resignation Date, 15% of
the revenues of Maverick); provided however, that Cowan may purchase or
otherwise acquire up to (but not more than) one percent of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any country’s
national or regional securities exchange or have been registered under Section
12(g) of the United States Securities Exchange Act of 1934; whether for Cowan’s
own account or for the account of any other person, at any time during the
Post-Employment Period, solicit business of the same or similar type being
carried out by Maverick, from any person known by Cowan to be a customer of
Maverick, whether or not Cowan had personal contact with such person during and
by reason of Cowan’s employment with Maverick, whether for Cowan’s own account
or the account of any other person at any time during the Post-Employment
Period, solicit, employ, or otherwise engage as an employee, independent
contractor, or otherwise, any person who is or was an employee of Maverick at
any time during Cowan’s employment or in any manner induce or attempt to induce
any employee of Maverick to terminate his or her employment with Maverick; or at
any time during the Post-Employment Period, interfere with Maverick’s
relationship with any person including any person who at any time during Cowan’s
employment was an employee, contractor, supplier, or customer of Maverick. For
purposes of this Section 5, the term “Post Employment Period” means the two-year
period beginning on the Resignation Date. If any covenant of this Section 5 is
held to be unreasonable, arbitrary, or against public policy, such covenant will
be considered to be divisible with respect to scope, time, and geographic area,
and such lesser scope, time, or geographic area as a court of competent
jurisdiction may determine to be reasonable, not arbitrary, and not against
public policy, will be effective, binding, and enforceable against Cowan. The
period of time applicable to any covenant in this Section 5 will be extended by
the duration of any violation by Cowan of such covenant. Cowan will, while the
covenant under this Section 5 is in effect, give notice to Maverick, within 20
days after accepting any other employment from a company that competes to any
significant extent, of the identity of such company. Maverick may notify such
company that Cowan is bound by this Agreement and, at Maverick’s election,
furnish such company with a copy of this Agreement or relevant portions thereof.
6. Mutual Non-Disparagement. Unless otherwise required by law, compelled by
legal process or government agencies, or except as he might engage in such
communications with his attorneys or his spouse, Cowan shall not engage, nor
encourage others to engage, in any conversations, comments, critiques,
discussions, descriptions, or any other form of communication, whether oral or
written or direct or indirect, with any third person or entity or the public
generally that in any way disparages the character, integrity, honesty, hiring
and employment practices, professional abilities, professional reputation,
business practices, general reputation or business pursuits of Maverick. Except
as may be communicated to active employees of Maverick or members of the Board
of Directors of Maverick who need to be privy to such communications and only to
the extent of such need, the officers and directors of Maverick shall not
engage, nor encourage others to engage, in any conversations, comments,
critiques, discussions, descriptions, or any other form of communication,
whether oral or written or direct or indirect, with any third person or entity
or the public generally that in any way disparages the character, integrity,
honesty, employment, professional abilities, professional reputation, business
practices, general reputation or business pursuits of Cowan.
7. No Basis for Claims. Cowan warrants and represents that there is no actual or
impending suits, claims or other actions against Maverick based upon, arising
from or related to any personal conduct on his part, nor is there any basis for
any such suit, claim or other action, other than actions or omissions within the
business judgment of Cowan while acting in the course and scope of his
employment as an officer or director of Maverick. Maverick warrants and
represents that there is no actual or impending suits, claims or other actions
against Cowan based upon, arising from or related to any conduct on Cowan’s
part, nor is there any basis for any such suit, claim or other action.
8. Mutual Release of Claims by Cowan and Maverick. In consideration of the
payments provided by this Agreement and the stipulations and covenants made
hereunder, Cowan, with the intent of binding himself and his successors, heirs,
assigns, attorneys, and family members, hereby releases and forever discharges
Maverick and its parents, affiliates, subsidiaries and other related companies
and each of their officers, directors, agents, representatives and employees
from and against any and all liabilities, claims, grievances, demands, charges,
actions and causes of action whatsoever which first arose prior to and through
the date on which this Agreement is executed, including but not limited to, any
and all claims arising under or pursuant to The Age Discrimination in Employment
Act of 1967 as amended, 29 U.S.C. §621 et seq.; Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq.; Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C., § 2000e et seq.; the Civil
Rights Act of 1991, 42 U.S.C. § 1981(a) et seq.; the Americans with Disabilities
Act of 1990, 42 U.S.C. § 12101 et seq.; the Missouri Human Rights Act, Mo. Rev.
Stat. § 213.010 et seq.; the Missouri Service Letter Statute, Mo. Rev. Stat. §
290.140, and any and all other statutes or ordinances, any and all claims
arising under or pursuant to the Employment Agreement between Maverick and
Cowan, and any and all claims arising under or pursuant to common law. Cowan
expressly waives the benefit of any statute or rule of law, which, if applied to
this Agreement, would otherwise exclude from its binding effect any claims not
known by Cowan to exist. Notwithstanding any provision herein to the contrary,
Cowan is not releasing (i) any rights he may have to benefits in Maverick’s
401(k) plans or any welfare benefit plans of Maverick, (ii) any rights he may
have to continuation of health care coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), or under Section 4980B
of the Internal Revenue Code or under ERISA Sections 601 through 609, (iii)
Cowan’s rights under this Agreement, or (iv) Cowan’s rights to indemnification
under any agreements or Maverick’s by-laws.
In consideration of the promises and other consideration from Cowan described in
this Agreement, Maverick (on behalf of itself and its officers, directors,
parents, predecessors, successors, affiliates, executives, employees,
representatives, agents, and assigns), fully and unconditionally releases Cowan
from, and agrees not to sue Cowan regarding, any and all liability, claims,
demands, actions, causes of action, suits, grievances, debts, sums of money,
agreements, promises, damages, costs, expenses, and remedies of any type,
whether known or unknown, arising before Maverick signed this Agreement
relating, directly or indirectly, to Cowan’s employment with or separation of
employment from Maverick. Maverick affirms that as of the time it is signing
this Agreement, no action or proceeding covered hereunder is pending against
Cowan. Maverick expressly waives the benefit of any statute or rule of law,
which, if applied to this Agreement, would otherwise exclude from its binding
effect any claims not known by Maverick to exist. Notwithstanding any provision
herein to the contrary, Maverick is not releasing its rights under this
Agreement.
9. Legal Compliance. Notwithstanding anything contained within this Agreement to
the contrary, Maverick shall not be precluded by any term or provision of this
Agreement from taking action that, in the opinion of Maverick’s counsel, is
required in order to comply with applicable law.
10. Divisibility. If any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to time,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it so as to be enforceable to the extent compatible with applicable
law.
11. Severability. If any one or more provisions contained in this Agreement or
any application thereof shall be invalid, illegal, or unenforceable in any
respect, the validity, legality or enforceability of the remaining provisions of
this Agreement and any other application thereof shall not in any way be
affected or impaired.
12. Acceptance. Cowan acknowledges that he has been given twenty-one (21) days
from the date he receives this Agreement to consider, sign and accept it. Cowan
further acknowledges and agrees that this period constitutes a reasonable amount
of time during which to consider this Agreement.
13. Revocation Period. For a period of seven (7) days following the execution of
this Agreement, Cowan may revoke the Agreement and the Agreement shall not
become effective or enforceable until this revocation period has expired.
14. Attorney Consultation and Attorneys’ Fees. Cowan has the right to consult
with an attorney with respect to this Agreement and should exercise that right.
Maverick shall reimburse Cowan for reasonable attorneys’ fees, costs and related
expenses incurred in connection with the negotiation and drafting of this
Agreement up to a maximum of $10,000. In connection with such reimbursement,
Maverick shall pay to Cowan a Tax Gross-Up. A “Tax Gross-Up” with respect to any
such payment means an amount payable by Maverick to Cowan such that, after
payment of federal, state and local income taxes, payroll taxes, excise and
other taxes applicable to Cowan on such amount, there remains a balance
sufficient to pay all such taxes being reimbursed.
15. No Other Inducement. Cowan represents and warrants that no promise or
inducement has been offered or made except as set forth herein and that this
Agreement is executed without reliance upon any oral statement or oral
representation by Maverick or any person acting on its behalf.
16. Knowing and Voluntary Waiver. Subject to the applicable provisions of this
Agreement, Cowan expressly acknowledges that the waiver of his claims, including
but not limited to, claims under The Age Discrimination in Employment Act of
1967 as amended, 29 U.S.C. §621 et seq.; Employee Retirement Income Security Act
of 1974, as amended, 29 U.S.C. § 1001 et seq.; Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C., § 2000e et seq.; the Civil Rights Act of 1991,
42 U.S.C. § 1981(a) et seq.; the Americans with Disabilities Act of 1990, 42
U.S.C. § 12101 et seq.; the Missouri Human Rights Act, Mo. Rev. Stat. § 213.010
et seq.; the Missouri Service Letter Statute, Mo. Rev. Stat. § 290.140; and any
and all other statutes or ordinances, and any and all claims arising under or
pursuant to common law, is knowing and voluntary and that this waiver is part of
this Agreement. Cowan also expressly acknowledges that the waiver and the
Agreement have been written in a manner calculated to be, and which is,
understood by Cowan, and Cowan is not waiving rights for claims first arising
under the Age Discrimination in Employment Act after the date this Agreement is
signed and that the rights and claims that he is waiving are in exchange for
consideration to which he is not otherwise entitled.
17. Miscellaneous Provisions.
(a) Non-Waiver. One Party’s failure to exercise a right provided for under this
Agreement in the event of a breach by the other Party of any term hereof shall
not be construed as a waiver of such breach or prevent the Party from thereafter
enforcing strict compliance with any and all terms of this Agreement.
(b) Binding Effect. This Agreement is binding upon and shall inure to the
benefit of Maverick, its successors and assigns and Cowan, Cowan’s heirs,
executors, administrators and legal representatives.
(c) Assignment. This Agreement may be assigned by Maverick (but not Cowan) and
Cowan’s successors and assigns. Cowan consents to any such assignment.
(d) Modification. This Agreement sets forth the full and complete understanding
of the Parties, and any prior agreements, oral or written, regarding the matters
contained within this Agreement are null and void. Any amendments to this
Agreement must be in writing and signed by Maverick’s Chief Executive Officer
and Cowan.
(e) Disclosure of Existence of Agreement. In order to preserve Maverick’s rights
under this Agreement, Maverick may advise any third party with whom Cowan may
consider establishing a relationship, including, but not limited to, an
employment or independent contractor relationship, of the existence of this
Agreement and of its terms and Maverick shall have no liability for so doing.
(f) Governing Law. This Agreement shall be deemed for all purposes to have been
made in the State of Missouri and shall be governed by and construed in
accordance with the laws of the State of Missouri, notwithstanding either the
place of execution of this Agreement, nor the performance of any acts in
connection with or under this Agreement in any other jurisdiction.
(g) Arbitration. The Parties irrevocably agree that any dispute, controversy, or
claim arising out of or in relation to this Agreement, shall be submitted to the
exclusive jurisdiction of, and shall be settled by final and binding arbitration
in accordance with the American Arbitration Rules and Procedures to which the
Parties hereby submit themselves, in accordance with the laws of the State of
Missouri. The arbitration shall be heard and determined by one (1) arbitrator
selected by agreement by the Parties, and if the Parties cannot agree, the
arbitrator shall be appointed by the American Arbitration Association from a
list of candidates submitted by the Parties. The Parties shall use their
reasonable best efforts to agree to identify an arbitrator by side letter
agreement within eight days of the Resignation Date. The place of arbitration
shall be a location in the St. Louis, Missouri metropolitan area. The Parties
hereby waive their right to a jury trial in any litigation with respect to this
Agreement.
(h) Opportunity to Review.  Cowan acknowledges that he has been given adequate
time to review this Agreement, that he has in fact reviewed this Agreement with
an attorney who negotiated provisions of this Agreement on his behalf, and that
he understands the meaning and effect of each paragraph of this Agreement.
(i) Right to Revoke. Cowan acknowledges that he has the right to revoke this
Agreement up to seven (7) days after its execution.
(j) Entire Agreement. This Agreement shall constitute the entire agreement
between the Parties and shall supersede any and all previous agreements between
the Parties or between Cowan and any of Maverick, its subsidiaries, or its
affiliates.
18. No Mitigation. Following the Resignation Date, Cowan shall have no
obligation or duty to seek subsequent employment or engagement as an employee
(including self-employment) or as a consultant or otherwise mitigate Maverick’s
obligations hereunder, nor shall the payments provided by this Agreement be
reduced by the compensation earned by Cowan as an employee or consultant from
any subsequent employment or consulting arrangement.
19. Authorization. Maverick represents and warrants that it has taken all
corporate action necessary to approve and authorize execution and implementation
of this Agreement.
20. Advice. Cowan expressly agrees that: (1) he has carefully read and
understands this Agreement; (2) he has been given twenty-one (21) days within
which to consider this Agreement; (3) he has been advised to consult with an
attorney regarding this Agreement, its meaning and application; (4) he has been
advised that he has seven (7) days to reconsider the Agreement after he executes
it and that he may rescind it any time within those seven days; and (5) he is
signing this Agreement knowingly and voluntarily of his own free will and with
the intent of being bound by it.
21. COWAN HEREBY ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT CONSISTING OF 16
PAGES AND 21 NUMBERED SECTIONS; THAT HE HAS HAD A REASONABLE PERIOD FOR
DELIBERATION AND FULLY UNDERSTANDS AND KNOWINGLY ACCEPTS ALL OF ITS TERMS; AND
THAT HE HAS HAD AN ADEQUATE OPPORTUNITY TO DISCUSS THIS DOCUMENT WITH AN
ATTORNEY AND HAS DONE SO OR HAS VOLUNTARILY ELECTED NOT TO DO SO; AND THAT NO
ATTORNEY OR COUNSEL TO THE CONSULTANT IS ENTITLED TO ANY FEE OR COMPENSATION
FROM EMPLOYER AS A RESULT OF OR IN CONNECTION WITH THIS AGREEMENT, THE
NEGOTIATION OF THIS AGREEMENT OR ANY CLAIM HEREIN RELEASED.


IN WITNESS WHEREOF, Cowan and Maverick have executed this Agreement as of the
date set forth above.


JAMES COWAN
 
MAVERICK TUBE CORPORATION
             /s/ James Cowan  
By
 /s/ C. Robert Bunch          
Name
 C. Robert Bunch          
Title
 Chief Executive Officer


 

--------------------------------------------------------------------------------


 
 
Exhibit A
 
NEWS RELEASE



Maverick Tube Logo [mavlogo2.jpg]


For further information contact
Richard Preckel, 636-733-1600






MAVERICK TUBE CORPORATION ANNOUNCES THE RESIGNATION OF ITS PRESIDENT AND CHIEF
OPERATING OFFICER




ST. LOUIS, August 29, 2005 - Maverick Tube Corporation (NYSE:MVK) announced
today it has accepted the resignation of James Cowan, 47, its President and
Chief Operating Officer, effective today. C. Robert Bunch, the Company’s Chief
Executive Officer, will assume the title of President. The Company has no
current plans to fill the position of chief operating officer.


Mr. Bunch commented, “During his nearly two and one-half years here, Jim made
substantial contributions to the Company and he will be missed. We wish him well
in his future endeavors.”












Maverick Tube Corporation is a St. Louis, Missouri, based manufacturer of
tubular products in the energy industry for exploration, production, and
transmission, as well as industrial tubing products (steel electrical conduit,
HSS, standard pipe, pipe piling, and mechanical tubing) used in various
applications.


This news release may contain forward-looking information that is based on
assumptions that are subject to numerous business risks, many of which are
beyond the control of the Company. There is no assurance that such assumptions
will prove to be accurate. Actual results may differ from these forward-looking
statements due to numerous factors, including those described under “Risk
Factors” and elsewhere in Maverick’s Form 10-K for its year ended December 31,
2004.










 